Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stover (US 20020042637), cited in IDS, as applied to claim 13 above, and further in view of Miller et al. (US 20090281380), cited in IDS.  
Regarding claim 1, Stover discloses a communication amplification device for an implantable capsule (Fig. 1-2, abstract, a loop antenna on the case of the microdevice. The antenna receives data transmitted from an external device, and transmits data to an external device), in particular for a pacemaker autonomous capsule, the capsule 12 comprising, at its distal end, a distal electrode structured to come into contact with the tissue of a wall of an organ of a patient (section 0027, present invention applies to a 
However Stover does not disclose the first element and second element are separable from the implantable capsule. Miller discloses the first element 20 and second element 30 are separable from the implantable capsule 50 (Fig. 3A, section 0037, the two front and rear shells may be connected or assembled onto a central shell, for example a cover and/or housing, connecting rings may exist to enable attachment of 
However Stover also does not show the first holding element and the second holding element comprise(s) manipulation elements that extend from one or more sides of each of the first holding element and the second holding element to facilitate separation. Miller discloses the first holding element and the second holding element comprise(s) manipulation elements 25, 35, 561, 571 that extend from one or more sides of each of the first holding element and the second holding element to facilitate separation (Figs. 3A, 5B section 0034, 0037, 0047, the front shell and the rear shell may have screw threads with matching grooves along its rim so that the two shells can be screwed together. Connecting rings and may exist to enable attachment of the front and rear shells. The connecting rings may be attached to the front and rear shells with the central shell carrying, for example matching grooves or threads along its rims to enable secure screwing of the parts together. In one example, front shell and rear shell may be transparent and may be dome shaped. connecting edge curves inwards, so that a concave crescent shaped protrusion may be formed. A convex protrusion at the end of ring enables the joining of connecting rings). This allows for attachment and separation of the first and second holding elements.

Regarding claim 4, Stover discloses the invention substantially as claimed however does not show the first holding element comprises a receptacle in which the communication amplification antenna is fastened and which comprises a space configured for insertion of and coupling to the distal electrode of the capsule. Miller discloses the first holding element comprises a receptacle 20, 30 in which the communication amplification antenna 141 is fastened and which comprises a space configured for insertion of and coupling to the distal electrode of the capsule 40 (Fig 1, section 0029, circuit board may be manufactured to have an initial flat, non-twisted or non-folded shape, and may be later folded, bended, twisted or positioned in a desired shape within the shell and shell of device. For example, circuit board may be folded or re-shaped upon its insertion into device, or before encapsulation of circuit board inside device). Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Stover by adding a receptacle in which the communication amplification antenna is fastened and which comprises a space configured for insertion of and coupling to the distal electrode of the capsule as taught by Miller in order to facilitate proper encapsulation of the antenna components within the capsule.
Concerning claim 5, Stover discloses the invention substantially as claimed however does not show the receptacle comprises a shoulder against which turns of the anchor screw of the capsule are configured to come to bear. Miller discloses the 
With respect to claim 6, Stover discloses the invention substantially as claimed however does not show the first holding element comprises an opening making it possible to see the coupling configured to be implemented between the communication amplification antenna and the distal electrode of the capsule. Miller discloses the first holding element comprises an opening making it possible to see the coupling configured to be implemented between the communication amplification antenna and the distal electrode of the capsule (Section 0022, a front shell, for example a viewing dome, and a rear shell, for example a cover e.g. a transparent cover). This visually ensures the proper seal is made for the capsule with the antenna components within the swallowable capsule. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Stover by adding opening making it possible to see the coupling as taught by Miller in order to facilitate the proper 
Regarding claim 7, Stover discloses the invention substantially as claimed however does not show the first holding element and the second holding element are able to be assembled together. Miller discloses the first holding element and the second holding element are able to be assembled together (Fig. 1, 2A, 3A, section 0034, the front shell and the rear shell may have screw threads with matching grooves along its rim so that the two shells can be screwed together).
Concerning claim 8, Stover discloses the invention substantially as claimed however does not show the manipulation elements extend from at least two sides of each of the first holding element and the second holding element. Miller discloses the manipulation elements 25, 35 extend from at least two sides of each of the first holding element 20 and the second holding element 30 (Fig. 3A, section 0034, 0037, the front shell and the rear shell may have screw threads with matching grooves along its rim so that the two shells can be screwed together. Connecting rings and may exist to enable attachment of the front and rear shells. The connecting rings may be attached to the front and rear shells with the central shell carrying, for example matching grooves or threads along its rims to enable secure screwing of the parts together. In one example, front shell and rear shell may be transparent and may be dome shaped). This allows for attachment and separation of the first and second holding elements. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Stover by adding the first element and second element are 
With respect to claim 9, Stover discloses the invention substantially as claimed however does not show the first and second holding elements comprise complementary locking elements structured to keep the first holding element and the second holding element locked. Miller discloses the first and second holding elements comprise complementary locking elements structured to keep the first holding element and the second holding element locked (section 0034, the front shell and the rear shell may have screw threads with matching grooves along its rim so that the two shells can be screwed together).
Regarding claim 10, Stover discloses the invention substantially as claimed however does not show the first holding element and the second holding element comprise manipulation elements, the manipulation elements of the first and second holding elements being aligned in a horizontal plane when the first and second holding elements are locked together, and the manipulation elements of the first and second holding elements form an angle relative to each other when the first and second holding elements are unlocked. Miller discloses the first holding element and the second holding element comprise manipulation elements, the manipulation elements of the first and second holding elements being aligned in a horizontal plane when the first and second holding elements are locked together, and the manipulation elements of the first and second holding elements form an angle relative to each other when the first and second holding elements are unlocked (section 0034, the front shell and the rear shell 
Regarding claim 12, Stover discloses the second holding element 20a, 20b, comprises a communication amplification antenna configured to contact a proximal electrode of the capsule (section 0028, a loop antenna 13 formed on the case of the microdevice. Such a loop antenna is shown in FIG. 2A in the form of two cylindrical sleeves).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stover (US 20020042637), cited in IDS, in view of Miller (US 20090281380), cited in IDS, and further in view of Khait et al. (US 20070229656), cited in IDS.
Concerning claim 2, Stover in view of Miller discloses the invention substantially as claimed however does not show the communication amplification antenna comprises at least two moving parts that are mounted to move relative to each other, and a spring element enabling the two parts to move relative to each other such that the communication amplification antenna is configured to contact the distal electrode of the capsule. Khait discloses the communication amplification antenna comprises at least two moving parts that are mounted to move relative to each other, and a spring element 60, 70 enabling the two parts to move relative 61, 71 to each other such that the communication amplification antenna is configured to contact the distal electrode of the capsule (Fig. 1, section 0035, battery contact may be for example a spring while battery contact may be a push-button contact such as a `pin button and spring` contact or a spring based plunger contact. In some embodiments the battery or a plurality of batteries may be sandwiched between the two battery contacts). This .
Claims 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stover (US 20020042637), cited in IDS, as applied to claim 1 above, in view of Miller (US 20090281380), cited previously, and further in view of Avron et al. (US 20050137468), cited in IDS.  
Concerning claim 11, Stover in view of Miller discloses the invention substantially as claimed however does not show the first and/or the second holding element comprise(s) at least one orifice through the wall of said holding element for the purpose of allowing a fluid to pass into the amplification device.  Avron discloses the first and/or the second holding element comprise(s) at least one orifice through the wall of said holding element for the purpose of allowing a fluid to pass into the amplification device (section 0038, holes may be sufficiently large to allow one or more body liquids e.g. blood, digestive system fluids, etc.to touch substance 94 and to affect, such to dissolve or further dissolve substance. Holes may be sufficiently large to allow such body liquids to enter into cap 91 and/or to exit cap). This allows for a drug or substance beneficial for the body to dissolve when inserted with the body. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Stover in view of Miller by adding at least one orifice through the wall of said holding 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792